Citation Nr: 0622029	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO, in pertinent 
part, denied service connection for a lung disability, a skin 
disability, and PTSD.  

The veteran perfected an appeal of the RO's decision in March 
2002.  In a September 2005 decision, the Board denied service 
connection for a lung disability and a skin disability.  The 
issue of service connection for PTSD was remanded to the RO 
for additional evidentiary development.  

In August 2005, the Board granted the veteran's motion to 
advance his case on the docket, based on advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

In September 2005, the Board remanded the matter for the 
purposes of obtaining a VA psychiatric examination in order 
to determine whether the veteran currently had a confirmed 
diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125 (2005) 
(providing that service connection for PTSD requires a 
diagnosis of PTSD in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)).  

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination.  According to an 
October 2005 progress note, however, the veteran responded 
that he had not left his house in a year and could not attend 
the examination.  As a result, in a January 2006 Supplemental 
Statement of the Case, the RO denied service connection for 
PTSD, finding that the evidence of record did not contain a 
confirmed diagnosis of PTSD.  

In March 2006 written arguments, however, the veteran's 
representative responded that the veteran was frail and 
housebound due to medical problems.  As such, he indicated 
that the veteran was medically unable to report for a VA 
medical examination at the VAMC.  However, he indicated that 
the veteran would be willing to be examined at his residence.  
The veteran's representative therefore requested that 
alternative arrangements be made to obtain the medical 
opinion requested by the Board.  

Later that month, the AMC arranged for the veteran to be 
examined by a VA psychologist via telephone.  Of record is a 
report of that March 2006 examination.  It does not appear, 
however, that the RO has reviewed this examination report, as 
a Supplemental Statement of the Case has not been issued 
since January 2006.  Because the veteran has not waived his 
right to initial RO consideration of this additional 
evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2005).

Finally, the Board notes that although the RO previously 
provided the veteran with appropriate notification as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
Court has since issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  

Accordingly, this case is REMANDED for the following:

1.  The veteran and his representative 
should be provided with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  After taking any additional action 
required as a result of any response from 
the veteran or his representative to the 
notification letter referenced above, the 
RO should review the claim, considering 
all the evidence of record, including the 
March 2006 VA telephone examination 
report.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


